     Case 2:17-cv-02239-APG-EJY Document 32 Filed 04/23/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   CHRISTOPHER D. MACK,                                     Case No. 2:17-cv-02239-APG-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   ROMERO ARANAS, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s Motion for Enlargement of Time, FRCP 6(b)/FRCP 26(b).
11   This is docketed as ECF No. 29. No response to this Motion was filed.
12          Plaintiff’s Motion seeks to enlarge time from April 6, 2020 to May 20, 2020 because he has
13   been in Administrative Segregation and have very limited access to the law library or library clerks.
14   The Court has no issue with the brief extension Plaintiff seeks; however, the Motion does not state
15   for what purposes the extension is needed. Nonetheless, given that no response was received, and
16   the Motion appears to be in good faith and due to a legitimate problem,
17          IT IS HEREBY ORDERED that Plaintiff’s Motion for Enlargement of Time, FRCP
18   6(b)/FRCP 26(b), ECF No. 29 is GRANTED.
19

20          DATED: April 23, 2020
21

22
                                                  ELAYNA J. YOUCHAH
23                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                     1
